DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed March 15, 2022, in response to the Office Action of January 18, 2022, is acknowledged and has been entered. Applicants elected without traverse Group I. Claims 1, 2, 4, 6, 9, 10, 12, 14, 17, 19, 20, 22, 23, 25, 28, 30, 31, 33, 35, 37, 39-42 are pending. Claims 17, 19, 20, 22, 23, 25, 28, 30, 31, 33, 35, 37, 39-42 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 1, 2, 4, 6, 9, 10, 12, and 14 are currently under prosecution.

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  in step (b) of claim 1, the claim recites “supplementing ….8-10 days following step (b)”. It appears that the claim should recite “8-10 days following step (a)”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0011376, Peled and Frei.
	Peled and Frei teach a method for expanding human natural killer (NK) cells intended for transplantation comprising:
(a) ex vivo culturing a CD3-depleted human NK cell fraction of cells under conditions allowing for cell proliferation, wherein said conditions comprise providing nutrients (MEM), serum (10% human serum), IL-15, and nicotinamide in an amount between 1.0 mM to 10 mM ([50]; [63]; [91]; [126]; [131]; [162-163]; [237-242]; Example 1);
(b) supplementing the NK cell fraction with fresh nutrient, serum, IL-15 and nicotinamide weekly or twice a week to produce an expanded CD3-depleted NK cell fraction ([166]; [243-245]);
(c) harvesting the NK cell fraction, washing and concentrating the cells ([165-167]; [251-252]);
wherein ex vivo culture is devoid of a feeder layer ([62]; [145]; [258]; [267]; Example 1);
wherein the population of NK cells can be derived from any donor or the same individual ([174]), which encompasses NK cells HLA-haploidentical or HLA-mismatched to some subjects and encompasses HLA matching an intermediate resolution DNA-based Class I typing of the A and B locus of at least 2/4 class I allele to some subjects; 
wherein cells have a ratio of CD3+ to CD56+/CD3- cells equal or less than 1:100 for infusion, which encompasses values int eh range of at least 40-90% CD56+/CD3- cells ([36]; [159]).
Peled and Frei teach the cytokines promote optimal viability, proliferation and/or survival of NK cells ([127]).
Peled and Frei teach that the cells can be cultured for long or short term culture, for as little as 7 days or as many as 3 weeks, including culturing for 14 days or for 16 days ([154]), and suggest characterizing the NK cell population after culture, such as calculating number of NK cells, assaying function, or assaying protein expression ([161]; [248-253]; Example II).
It is noted that the preamble recitation in claim 1 of “preparing a transplantable NK cell fraction for transplantation into a subject in need thereof” and conclusion recitation of “for transplantation in said subject on day 14” and “for transplantation in said subject on day 16” are merely suggestive of an intended use of the resultant NK cell fraction produced and are not given weight for purposes of comparing the claims with the prior art.  The claims read on the method steps for NK cell fraction production and there are no steps recited administering the cells to any subject, therefore the subject intended for administration is not part of the claimed method and not considered for purposes of comparing the claims with the prior art (see MPEP 2111.02).
Peled and Frei do not teach:
The NK cell fraction receives supplemented fresh nutrients, serum, IL-15 and nicotinamide exactly 8-10 days following step (a); and
a first portion of the NK cell fraction is harvested 14 days following ex vivo culture in step (a) and a second portion of the NK cell fraction is harvested 16 days after step (a), wherein the first portion comprises about 50% of the expanded NK cell fraction and the second portion comprises the remainder of the expanded NK cell fraction.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to supplement the NK cell fraction with fresh nutrients, serum, IL-15 and nicotinamide exactly 8-10 days following step (a) in the method of Peled and Frei. One would have been motivated to and have a reasonable expectation of success to given Peled and Frei teach and demonstrate supplementing the NK cell fraction with fresh nutrients, serum, IL-15 and nicotinamide weekly (7 days after step (a)) or 2X/week. Given the known function and success of supplementing the NK cell fraction with fresh nutrients, serum, IL-15 and nicotinamide taught and demonstrated by Peled and Frei either weekly or 2X/week to expand cells, one of skill in the art could have pursued supplementing these fresh reagents a day or two later, with predictable results and a reasonable expectation of success to expand and culture the NK cells.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to harvest an NK cell first and second portion of various amounts at 14 days and 16 days in the method of Peled and Frei. One would have been motivated to and have a reasonable expectation of success to because Peled and Frei suggest the cells can be expanded up to 14 days and/or 16 days, and suggest and successfully demonstrate testing a portion of cells at various expansion times to characterize the NK cell population by calculating number of NK cells, assaying function, or assaying protein expression.


4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0011376, Peled and Frei, as applied to claims 1, 2, 4, 6, 9, and 12 above, and further in view of US Patent Application Publication 2013/0131573, Hildebrand et al.
Peled and Frei teach a method for expanding human natural killer (NK) cells intended for transplantation comprising:
(a) ex vivo culturing a CD3-depleted human NK cell fraction of cells under conditions allowing for cell proliferation, wherein said conditions comprise providing nutrients (MEM), serum (10% human serum), IL-15, and nicotinamide in an amount between 1.0 mM to 10 mM;
(b) supplementing the NK cell fraction with fresh nutrient, serum, IL-15 and nicotinamide 8-10 days following step (a) to produce an expanded CD3-depleted NK cell fraction;
(c) harvesting a first portion of expanded CD3-depleted NK cell fraction 14 days following step (a) and harvesting a second portion the expanded CD3-depleted NK cell fraction 16 days following step (a); and
(d) washing and concentrating the first and second portions of the expanded cell fractions of (c), wherein the NK cell fraction is from an HLA-haploidentical or HLA-mismatched donor having HLA matching at intermediate resolution DNA-based  Class I typing of the A and B locus of at least 2/4 class 1 allele relative to some subjects; and wherein the NK cells comprise at least 40-90% CD56+/CD3- cells, as set forth above.
Peled and Frei do not teach the NK cell fraction has an absence of (MFI < 1000) recipient donor-specific anti-HLA antibodies.
Hildebrand et al teach that transplant blood products containing anti-HLA antibodies recognizing the recipient’s HLA poses a risk to recipients and may lead to transfusion related acute lung injury. Hildebrand et al teach a device and method for removing donor anti-HLA antibodies from biological samples for transplant (Figure 49; [8-9]; [114-115]; claims 1-23).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to deplete the NK cell fraction of anti-HLA-antibodies for transplantation. One would have been motivated to and have a reasonable expectation of success to given the recognized need and methods taught by Hildebrand et al to remove anti-HLA antibodies from transplant products to reduce the risk of anti-HLA antibodies recognizing the recipient HLA and incurring transfusion related injuries. 


5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0011376, Peled and Frei, as applied to claims 1, 2, 4, 6, 9, and 12 above, and further in view of Brecher et al (Clinical Microbiology Reviews, 2005, 18:195-204).
Peled and Frei teach a method for expanding human natural killer (NK) cells intended for transplantation comprising:
(a) ex vivo culturing a CD3-depleted human NK cell fraction of cells under conditions allowing for cell proliferation, wherein said conditions comprise providing nutrients (MEM), serum (10% human serum), IL-15, and nicotinamide in an amount between 1.0 mM to 10 mM;
(b) supplementing the NK cell fraction with fresh nutrient, serum, IL-15 and nicotinamide 8-10 days following step (a) to produce an expanded CD3-depleted NK cell fraction;
(c) harvesting a first portion of expanded CD3-depleted NK cell fraction 14 days following step (a) and harvesting a second portion the expanded CD3-depleted NK cell fraction 16 days following step (a); and
(d) washing and concentrating the first and second portions of the expanded cell fractions of (c), wherein the NK cell fraction is from an HLA-haploidentical or HLA-mismatched donor having HLA matching at intermediate resolution DNA-based Class I typing of the A and B locus of at least 2/4 class 1 allele relative to some subjects; and wherein the NK cells comprise at least 40-90% CD56+/CD3- cells, as set forth above.
Peled and Frei further teach the importance of expanding a viable population of NK cells for transplant and methods of measuring variability ([113]; [127]; [137]). Peled and Frei teach the cytokines promote optimal viability, proliferation and/or survival of NK cells ([127]).
It is noted that claim 14 recites in parts (c) and (d) that “upon infusion” there are fewer than 5X105 CD3+ cells/kg mass of patient and no more than 5 EU endotoxin/Kg mass of patient, however, given there are no steps of infusion required, these characteristics are not required to be present before said time of infusion, whenever that time occurs.
Peled and Frei do not teach the first and second NK cell portions are characterized by at least 70% viability and no Gram-positive micro-organisms.
Brecher et al teach the known danger of Gram-positive contamination in blood transplant products to recipients, methods of preventing Gram-positive contamination, and methods for screening for Gram-positive contamination to eliminate or reduce contamination (Tables 1 and 2; p. 197-202).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have at least 70% viability of NK cells in the portions. One would have been motivated to and have a reasonable expectation of success to given Peled and Frei explicitly teach and suggest the importance of expanding a viable NK cell fraction and methods for testing viability of the cells for transplant.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to produce NK cell portions for transplant having no Gram-positive microorganisms. One would have been motivated to and have a reasonable expectation of success to given Brecher et al teach the known dangers of Gram-positive bacterial contamination of blood transplant products, and motivation and methods to test for, reduce and prevent Gram-positive bacterial contamination.

6.	Conclusion: No claim is allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642